United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 00-1983
                                 ________________

Beck, formerly known as David            *
Wayne Vanderbeck, #154970, in            *
and on behalf of all other inmates       *
confined within the Minnesota            *
Department of Corrections for the        *
State of Minnesota,                      *
                                         *
             Appellant,                  *
                                         *
      v.                                 *      Appeal from the United States
                                         *      District Court for the
Gothriel LaFleur, sued as Gothriel J.    *      District of Minnesota.
LaFleur, individually, and as the        *
Commissioner of Corrections for the      *
State of Minnesota (MnDOC);              *
David Crist, individually, and as the    *
Warden for the Minnesota                 *
Correctional Facility-Stillwater         *
(MCF-STW); Dan Ferrise,                  *
individually, and as the Executive       *
Director of Minnesota Correctional       *
Industries (MinnCor),                    *
                                         *
             Appellees.                  *


                                 ________________

                                 Submitted: February 16, 2001
                                     Filed: July 16, 2001
                                 ________________
Before RICHARD S. ARNOLD, LAY, and HANSEN, Circuit Judges.
                        ________________

HANSEN, Circuit Judge.

       Beck, a Minnesota state prisoner, appeals the district court's1 dismissal of his 42
U.S.C. § 1983 action against the prison-official defendants. He alleges defendants have
unlawfully taken or deprived him and other inmates of their property, including money
from their prison accounts and their prison wages, for their own personal gain. Upon
the district court's initial screening of the allegations as required by 28 U.S.C. §
1915A(b)(1), the court dismissed Beck's complaint with leave to amend, giving him a
series of directions on how to cure the complaint's defects. Beck subsequently filed an
amended complaint. Upon screening the amended complaint, the district court ruled
that Beck failed to allege a sufficient factual basis to support any claims against
defendants and dismissed the action with prejudice. We affirm.

        We review de novo the district court's dismissal of Beck's amended complaint.
Young v. City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001). When ruling on a
motion to dismiss, a court must accept as true all factual allegations contained in the
complaint and afford the plaintiff all reasonable inferences to be drawn from those
facts. Id. "A case is properly dismissed only if it appears beyond doubt that the
plaintiff can prove no set of facts in support of his claim which would entitle him to
relief." Broadus v. O.K. Indus., Inc., 226 F.3d 937, 941 (8th Cir. 2000) (internal
quotations omitted). "To establish a claim under 42 U.S.C. § 1983, [a plaintiff] must
show a deprivation of a right, privilege, or immunity secured by the Constitution or the



      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota, adopting the report and recommendation of the Honorable John M.
Mason, United States Magistrate Judge for the District of Minnesota.

                                            2
laws of the United States." Dunham v. Wadley, 195 F.3d 1007, 1009 (8th Cir. 1999),
cert. denied, 121 S. Ct. 60 (2000).

       Beck suggests on appeal that his amended complaint alleges facts sufficient to
state a constitutional claim that defendants deprived him of property without due
process of law. See Lyon v. Farrier, 730 F.2d 525, 527 (8th Cir. 1984) (noting that
although prisoners retain protections against the deprivation of property without due
process of law, the protection is "subject to reasonable limitation or retraction in light
of the legitimate security concerns of the institution" (internal quotations omitted)).
Beck failed to allege sufficient personal involvement by any of defendants to support
such a claim. See Ellis v. Norris, 179 F.3d 1078, 1079 (8th Cir. 1999) (stating that
prisoner must allege defendants' personal involvement or responsibility for the
constitutional violations to state a § 1983 claim); see also Martin v. Sargent, 780 F.2d
1334, 1337 (8th Cir. 1985) ("Although it is to be liberally construed, a pro se complaint
must contain specific facts supporting its conclusions."). The only allegation close to
establishing personal involvement by any of the defendants is Beck's claim that
Commissioner LaFleur and Warden Crist instituted departmental policies that somehow
deprived him of personal property. The amended complaint fails, however, to identify
the specific policies of which he complains or how the defendants were responsible for
taking his property for their own personal gain pursuant to those policies. Beck's
amended complaint also alleges that defendants altered and falsified inmate wage and
tax statements, resulting in various violations of federal law, but fails to allege any
personal loss that would support Beck's right to recover for those alleged violations.
See Martin, 780 F.2d at 1337 ("A prisoner must allege a personal loss.").

       Beck asks us in the alternative to remand the case with instructions to the district
court to modify the dismissal to be without prejudice. Because Beck failed to follow
the district court's detailed and explicit directions on how to cure his initial complaint
and because the substance of his allegations in the amended complaint was nearly


                                            3
identical to his initial complaint, we hold that dismissal with prejudice was appropriate.
We therefore affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            4